17 So. 3d 344 (2009)
Ronald C. HOOD, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-1409.
District Court of Appeal of Florida, Fifth District.
September 11, 2009.
Ronald C. Hood, Arcadia, Pro Se.
Bill McCollum, Attorney General, Tallahassee, and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Wright v. State, 857 So. 2d 861 (Fla.2003) (holding habeas corpus should not be used as vehicle for presenting issues that should have been raised *345 at trial and on appeal, or in postconviction proceedings).
ORFINGER, LAWSON and JACOBUS, JJ., concur.